DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “S11” has been used to designate both a first step in the flowchart of Fig. 2 and a second step in the flowchart of Fig. 3 that is different from the first step. 
Reference character “S12” has been used to designate both a first step in the flowchart of Fig. 2 and a second step in the flowchart of Fig. 3 that is different from the first step. 
Reference character “S13” has been used to designate both a first step in the flowchart of Fig. 2 and a second step in the flowchart of Fig. 3 that is different from the first step. 
Reference character “S14” has been used to designate both a first step in the flowchart of Fig. 2 and a second step in the flowchart of Fig. 3 that is different from the first step. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “power of the driving battery” in line 13, which should be amended to instead recite --the power of the driving battery-- for consistency and proper antecedent basis with “power” in line 4 of the claim.
Claim 1 recites “to transmit power from the first device battery” in lines 17-18, which should be amended to instead recite --to transmit the power from the first device battery-- for consistency and proper antecedent basis with “power” in line 11 of the claim.
Claim 1 recites “to transmit power from the second device battery” in lines 19-20 which should be amended to instead recite --to transmit the power from the first device battery-- for consistency and proper antecedent basis with “power” in line 11 of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the first and second device batteries configured to supply power to the devices” in lines 10-12. Claim 1 previously recites “a plurality of devices other than the driving motor, the devices comprising a control system device and a specific device” in lines 6-8. As best understood by the examiner, Applicant’s originally-filed specification and drawings disclose a first device battery 41 configured to supply power to a driving controller 21 (i.e., “control system device”) and a system controller 22 (i.e., “control system device”), and a second device battery 42 configured to supply power to an integrated starter generator (ISG) 6 (i.e., “specific device”), and, as best understood by the examiner, the term “the devices” in line 12 of claim 1 is directed to both the “control system device” AND the “specific device”; however, for instance, it is unclear exactly where and exactly how Applicant’s originally-filed specification provide sufficient written description support for the first device battery 41 being configured to supply the power to the ISG 6. Instead, it appears that the first device battery 41 is not configured to supply the power to the ISG 6. Therefore, it appears that claim 1 fails to comply with the written description requirement.
Claims 2-8 are dependent from claim 1, such that claims 2-8 also include the unsupported subject matter recited by claim 1, such that claims 2-8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” Packard, 751 F.3d at 1311. Also, see: MPEP 2173.05(a). Claim 1 recites “a control system device” in line 7; however, the meaning of this term is unclear in describing and defining the vehicle intended to be used in combination with the invention of claim 1. Applicant’s originally-filed specification merely indicates that a driving controller 21 and a system controller 22 are non-limiting examples of control system devices; however, the claims, read in light of the specification, do not reasonably apprise those skilled in the art both of the utilization and scope of the invention in view of the absence of a clear definition of the term “control system device.” Claim 1 also recites “a specific device” in lines 7-8. Again, the meaning of this term is unclear in describing and defining the vehicle intended to be used in combination with the invention of claim 1. Applicant’s originally-filed specification merely indicates that an integrated starter generator (ISG) 6 is a non-limiting example of a specific device; however, the claims, read in light of the specification, do not reasonably apprise those skilled in the art both of the utilization and scope of the invention in view of the absence of a clear definition of the term “specific device,” nor is it even clear what is meant by inclusion of “specific” in the term “specific device.” 
Claims 2-8 are dependent from claim 1, such that claims 2-8 also include the indefinite subject matter recited by claim 1, such that claims 2-8 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Each of claims 6-8 recites “wherein the specific device is a restarter motor, a load on the restarter motor being to be changed in response to an internal loss of an engine of the vehicle” in lines 1-4. Claim 6 is dependent from claim 1 via 2, claim 7 is dependent from claim 1 via claims 2 and 3, and claim 8 is dependent from claim 1 via claims 2-4. Claim 2 recites “information about a load on the specific device” in lines 4-5, and claim 3 recites “the information about the load on the specific device” in lines 4-5. Claim 4 recites “an estimated value of the load on the specific device” in lines 3-4, “the estimated value of the load on the specific device” in lines 7-8, and “the estimated value of the load on the specific device” in lines 13-14. Specifically, it is unclear whether “a load on the restarter motor” in lines 2-3 of each of claims 6-8 is intended to be the same as or different from “a load” in claim 2 (and “the load” in claim 3) and/or whether “a load on the restarter motor” in lines 2-3 of each of claims 6-8 is intended to be the same as or different from “the load” in claim 4. Thus, there appears to be improper antecedent basis for the limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0304763 to Moriya et al. (hereinafter: “Moriya”) in view of U.S. Patent Application Publication No. 2018/0086330 to Ito (hereinafter: “Ito”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ito, and in view of Non-Patent Literature (NPL) “Improving Electrical Energy Consumption by Application of Integrated Starter Generator for Single Cylinder Engine Applications” to Samarth et al. (hereinafter: “Samarth”).
With respect to claim 1, Moriya teaches a power supply system (apparent from at least Fig. 6) for a vehicle (as discussed by at least ¶ 0016), the vehicle comprising: a driving motor (22); a driving battery (15) configured to supply power to the driving motor (apparent from at least Fig. 6); a plurality of devices (e.g., 20A & 25) other than the driving motor, the devices comprising a control system device (e.g., 20A) and a specific device (e.g., 25), the specific device configured to consume a larger amount of power than the control system device [as discussed by at least ¶ 0023 & 0078-0080, the starter 25 is capable of consuming a first amount of electric power that is larger than a second amount of power consumed by the integrated starter generator (ISG) 20A at times including when the starter 25 is driven and the ISG 20A is not driven and/or generates electric power]; a first device battery (19) and a second device battery (17A), the first and second device batteries configured to supply power to the devices (apparent from at least Fig. 6); and a DC-to-DC converter (16) configured to generate a power supply voltage from power of the driving battery (apparent from at least Fig. 6 in view of at least ¶ 0026-0027 & 0029), the power supply voltage being to be supplied to the devices (apparent from at least Fig. 6) [the claim phrase “for a vehicle, the vehicle comprising: a driving motor; a driving battery configured to supply power to the driving motor; a plurality of devices other than the driving motor, the devices comprising a control system device and a specific device, the specific device configured to consume a larger amount of power than the control system device; a first device battery and a second device battery, the first and second device batteries configured to supply power to the devices; and a DC-to-DC converter configured to generate a power supply voltage from power of the driving battery, the power supply voltage being to be supplied to the devices” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02)], the power supply system comprising: a first power line configured to transmit power from the first device battery to the control system device (it is apparent from at least the marked-up copy of Fig. 6 provided directly below that a “first power line” is capable of transmitting power from the second sub-battery 19 to the ISG 20A); a second power line configured to transmit power from the second device battery to the specific device (it is apparent from at least the marked-up copy of Fig. 6 that a “second power line” is capable of transmitting power from the first sub-battery 17A to the starter 25); a first switch (33) configured to be coupled between the DC-to-DC converter and the first power line (apparent from at least the marked-up copy of Fig. 6); a coupling line configured to transmit power from a node between the DC-to-DC converter and the first switch to the second power line (it is apparent from at least the marked-up copy of Fig. 6 that a “node” is located between the DC/DC converter 16 and the relay 33, and it is apparent from at least the marked-up copy of Fig. 6 that a “coupling line” is capable of transmitting power from the “node” to the “second power line”); and a second switch (31) configured to selectively open and close an electric circuit of the coupling line (apparent from at least the marked-up copy of Fig. 6).

    PNG
    media_image1.png
    688
    974
    media_image1.png
    Greyscale

As discussed in detail above, the specific device of Moriya is configured to consume a larger amount of power than the control system device. However, in such a case where Applicant is able to sufficiently show that Moriya does not fully teach that the specific device is configured to consume a larger amount of power than the control system device and/or in such a case where Moriya is not interpreted or relied upon to teach that the specific device configured to consume a larger amount of power than the control system device, it is also noted that Samarth teaches that an ISG requires significantly less power than a conventional starter when cranking an engine (see at least the last eight lines of page 8 of Samarth).
Therefore, even if Moriya is not interpreted or relied upon to teach that the specific device configured to consume a larger amount of power than the control system device, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of the teachings of Samarth, that the specific device of Moriya is configured to consume a larger amount of power than the control system device.
Moriya appears to lack a clear teaching as to whether the first switch comprises a diode that is disposed in a direction to flow a current to the first power line.
Ito teaches a power supply system for a vehicle (apparent from at least Fig. 1) in which a switch (25) is coupled between a first battery (6a) for a first device (4) and a second battery (6b) for a second device (3), where the switch is either a relay switch (S2) (as depicted by at least Fig. 2B) or a semiconductor switch (S1) having a diode (D1) (as depicted by at least Fig. 2A) which enables current to flow in a single direction from a first side of the diode to a second side of the diode when voltage is higher on the first side of the diode as compared to the second side of the diode (as depicted by at least Fig. 2A in view of at least ¶ 0062-0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the power supply system of Moriya with the teachings of Ito such that the first switch comprises a diode that is disposed in a direction to flow a current to the first power line because Ito teaches that a semiconductor switch having a diode is merely an alternative to a relay switch for regulating a current path between different vehicle batteries, such that replacing the first switch of Moriya, which is a relay switch, with a semiconductor switch having a diode would merely provide Moriya with a different means of switching. Therefore, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B). As discussed in detail above, Ito further teaches that inclusion of the diode together with the semiconductor switch enables current to flow from a high voltage side to a low voltage side (in the current flow direction of the diode) even when the semiconductor switch is closed, which would beneficially permit charging of the second sub-battery 19 via the main battery 15 at times including when the relay 33 is deteriorated, with such deterioration of the relay 33 being discussed by at least ¶ 0081 of Moriya. Additionally, it is understood that it would have been obvious to the orient the diode of the semiconductor switch, when substituted for the relay switch of Moriya, in a direction to flow a current to the first power line because such an orientation is merely one of two possible choices (i.e., either the diode is disposed in a direction to flow a current to the first power line, or the diode is disposed in a direction to flow a current away from the first power line), such that it is understood that it would have been obvious to try disposing of the diode in a direction to flow a current to the first power line (e.g., see: MPEP 2143_I_E).

With respect to claim 2, Moriya modified supra teaches the power supply system according to claim 1, further comprising: a switching controller (12A) configured to switch between the first and second switches, based on information about a load on the specific device [it is apparent from at least Fig. 6 in view of at least ¶ 0023, 0041, 0043, 0045-0046 & 0076-0081 that the hybrid ECU 12A, as designed (and without modification), is capable of performing functions to control positions of each of the main relay 31 and the relay 33 based on whether an engine operation mode is selected (e.g., “based on information about a load on the specific device”)].

With respect to claim 5, Moriya modified supra teaches the power supply system according to claim 1, wherein the specific device is a restarter motor (as discussed in detail above with respect to claim 1), a load on the restarter motor being to be changed in response to an internal loss of an engine (21) of the vehicle (it is inherent that a load on the starter 25 is relatively larger as an internal loss of the engine 21 is relatively larger when the starter 25 is driven).

With respect to claim 6, Moriya modified supra teaches the power supply system according to claim 2, wherein the specific device is a restarter motor, a load on the restarter motor being to be changed in response to an internal loss of an engine of the vehicle (as discussed in detail above with respect to at least claim 5).

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ito, and in view of U.S. Patent Application Publication No. 2016/0290304 to Yukawa et al. (hereinafter: “Yukawa”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ito, in view of Samarth, and in view of Yukawa.
With respect to claim 3, Moriya modified supra teaches the power supply system according to claim 2; however, Moriya appears to lack a clear teaching as to whether: the DC-to-DC converter has a switching function of switching an output capability; and based on the information about the load on the specific device, the switching controller switches the output capability of the DC-to-DC converter between a first capability and a second capability, the second capability being higher than the first capability.
Yukawa teaches a switching controller (19) and a DC-to-DC converter (13) having a switching function of switching an output capability, where the switching controller switches the output capability of the DC-to-DC converter between a first capability and a second capability based on the information about the load on a specific device (17), the second capability being higher than the first capability (apparent from at least Figs. 1-3 in view of at least ¶ 0035-0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the power supply system of Moriya with the teachings of Yukawa such that the DC-to-DC converter has a switching function of switching an output capability; and based on the information about the load on the specific device, the switching controller switches the output capability of the DC-to-DC converter between a first capability and a second capability, the second capability being higher than the first capability because Yukawa further teaches that such structure and function beneficially enables reducing current output required from the DC-to-DC converter such that it is possible to beneficially reduce size of the DC-to-DC converter (as discussed by at least ¶ 0045-0046 of Yukawa).

With respect to claim 7, Moriya modified supra teaches the power supply system according to claim 3, wherein the specific device is a restarter motor, a load on the restarter motor being to be changed in response to an internal loss of an engine of the vehicle (as discussed in detail above with respect to at least claim 5).

Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747